COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  Ricardo A. Samaniego, in his official                         No. 08-22-00029-CV
  capacity as County Judge, Carlos Leon, in       §
  his official capacity as County                                  Appeal from the
  Commissioner, David Stout, in his official      §
  capacity as County Commissioner, Illiana                   County Court at Law No. 7
  Holguin, in her official capacity as County     §
  Commissioner, Carl L. Robinson, in his                      of El Paso County, Texas
  official capacity as County Commissioner,       §
                                                               (TC# 2021-DCV-1132)
                       Appellants,                §

  v.                                              §

  Associated General Contractors of Texas,        §
  Highway, Heavy, Utilities & Industrial
  Branch and a Brothers Milling, LLC,             §

                         Appellees.               §

                                             §
                                         O R D E R

       The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until June 1, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jo Anne Bernal, the Appellants’ attorney, prepare

the Appellants’ brief and forward the same to this Court on or before June 1, 2022.

       IT IS SO ORDERED this 9th day of May, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.